NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1738-21

BERNO A. CHALET on behalf of
ELIAS N. CHALET, deceased,

          Plaintiff-Appellant,

v.

STATE OF NEW JERSEY,
STATE OF NEW JERSEY
DEPARTMENT OF
CORRECTIONS, MARCUS O.
HICKS in his official capacity as
COMMISSIONER of the STATE
OF NEW JERSEY DEPARTMENT
OF CORRECTIONS, JENNIFER
SHEAHAN in her official capacity
as DIRECTOR of the JAMES A.
HEMM HOUSE, JAMES A.
HEMM HOUSE, and URBAN
RENEWAL CORP.,
a/k/a URBAN "1",

     Defendants-Respondents.
_______________________________

                   Submitted October 11, 2022 — Decided October 24, 2022

                   Before Judges Whipple, Mawla, and Smith.
            On appeal from an interlocutory order of the Superior
            Court of New Jersey, Law Division, Essex County,
            Docket No. L-4210-21.

            Law Offices of Peter W. Till, attorneys for appellant
            (Peter W. Till and Louis J. Keleher, on the briefs).

            Matthew J. Platkin, Attorney General, attorney for
            respondent State of New Jersey (Sookie Bae-Park,
            Assistant Attorney General, of counsel; Niccole L.
            Sandora, Deputy Attorney General, on the brief).

PER CURIAM

      Plaintiff Berno A. Chalet, on behalf of decedent Elias N. Chalet, appeals

from a November 19, 2021 order dismissing with prejudice claims against

defendants the State of New Jersey; New Jersey Department of Corrections

(DOC); Marcus O. Hicks, in his official capacity as commissioner of the DOC;

and Jennifer Sheahan, in her official capacity as director of the James A. Hemm

House, Urban Renewal Corp., for failure to state a claim. We affirm.

      In 2017, Elias1 pled guilty to second-degree bribery in official and

political matters, N.J.S.A. 2C:27-2(c) and (d). Prior to his sentencing, Elias

provided the court with four medical reports showing he was diagnosed with

transient ischemic attacks, the medical equivalent of mini-strokes. He was



1
  We use Elias's first name because he shares a surname with his spouse. We
intend no disrespect.
                                                                         A-1738-21
                                      2
prescribed an anticoagulant and aspirin to prevent the chance of a major stroke.

Elias's records showed his doctor recommended he visit a cardiologist and a

neurologist to ensure a therapeutic degree of anticoagulation and that he should

be monitored at least twice monthly. His doctor expressed concern whether the

DOC could provide an adequate level of cardiac care and monitoring.

       In July 2018, Elias was sentenced to five years in New Jersey State Prison

with a two-year parole ineligibility period. Two years later, he was transferred

to Urban Renewal Corp., 2 a halfway house in Newark. Elias was a resident of

Hemm House in March 2020, the outset of the COVID-19 pandemic. On April

5, 2020, he complained of COVID-like symptoms, resulting in his transfer to

Northern State Prison, for evaluation by medical personnel. Given his condition,

Elias was transferred to St. Francis Medical Center for further treatment the

following day.

       On April 10, 2020, Governor Murphy signed Executive Order No. 124,

which established a process to grant temporary reprieves to certain at-risk

inmates. In relevant part, the order detailed the procedures for the early release

of incarcerated individuals, including priority for individuals with high-risk

medical conditions, as determined by the DOC, in consultation with the New


2
    Urban Renewal Corp. was renamed the James A. Hemm House.
                                                                            A-1738-21
                                        3
Jersey Department of Health. Although Elias was eligible for release, he passed

away in the hospital from COVID-19 complications on August 20, 2020.

      Plaintiff filed a thirty-five-count complaint, alleging defendants failed to

promptly treat Elias for COVID-19 symptoms, and knowing his underlying

medical condition, should have released him from Hemm House. The complaint

claimed defendants were collectively negligent and responsible for Elias' death.

Plaintiff asserted counts for: Wrongful death; survival; loss of consortium;

negligent entrustment, respondeat superior, and vicarious liability (negligence

claims); funeral expenses; and civil rights violations. The complaint attached:

Elias's doctor's reports; three executive orders; 3 a Supreme Court consent order

dated March 22, 2020; 4 and a May 14, 2020 news article discussing the high

number of incidents of COVID-19 in New Jersey prisons. Defendants moved to

dismiss for failure to state a claim.

      Judge Thomas R. Vena granted the motion in a written opinion. He

dismissed the wrongful death counts for lack of standing and further found the


3
  Only Executive Order 124 is relevant here because it permitted Elias's release.
The other two involved the Governor's declaration of a state of emergency and
the statewide lockdown.
4
  This order regarded the release of certain individuals serving sentences in
county jail and was inapplicable to Elias who was serving a state prison
sentence.
                                                                            A-1738-21
                                        4
claims lacked merit. He found the tort claims underlying the survival counts,

and resultant funeral expenses, barred on grounds of immunity. The judge

dismissed the civil rights claim, finding defendants were not amenable to suit as

persons under the New Jersey Civil Rights Act (NJCRA), N.J.S.A. 10:6-1 to -2.

The negligence claims were dismissed because the judge found defendants were

not

            negligent in the handling of [Elias].

                  While . . . [p]aintiff asserts . . . [Elias] should
            have been released from the . . . Hemm House . . .
            instead of being sent for medical treatment, . . . [Elias]
            was not eligible for furlough under the Supreme Court
            consent order at the time he contracted COVID-19.
            Once . . . [Elias] was eligible for furlough by
            [E]xecutive [O]rder[,] he was already admitted to the
            hospital. The [c]ourt . . . finds the decision to transfer
            . . . [Elias] to a prison from Hemm House was
            appropriate. The moving defendants followed the
            protocol in place, and made a decision to transfer . . .
            [Elias] to the prison after complaining of COVID-19
            [symptoms] which included medical departments.
            Once examined[,] [Elias] was then transferred to St.
            Francis [M]edical Center.

As a result, the judge dismissed the survival action. He also dismissed the lack

of consortium claims, reasoning they could not be maintained as an independent

cause of action.




                                                                           A-1738-21
                                        5
      Given the dismissal of the complaint, the judge denied plaintiff's motion

to amend the complaint as moot. We granted plaintiff's motion for leave to

appeal.

      Plaintiff raises the following points on appeal:

            POINT I: THE SEPARATE CLAIMS BROUGHT
            PURSUANT    TO   THE   [NJCRA]  WERE
            ERRONEOUSLY DISMISSED.

                  A. THE PLAINTIFF DID NOT BRING
                  CLAIMS PURSUANT TO 42 U.S.C. §
                  1983.

                  B.  THE   NAMED    DEFENDANTS
                  REMAIN "PERSONS" AMENABLE TO
                  SUIT FOR MONETARY DAMAGES
                  PURSUANT TO THE [NJCRA].

            POINT II: [THE NEGLIGENCE] COUNTS . . . OF
            THE AMENDED COMPLAINT WERE DISMISSED
            IN ERROR.

                  A. THE MATTER WAS [PLED] WITH
                  EXCRUCIATING SPECIFICITY AND
                  VOLUMINOUS SUFFICIENT FACTS IN
                  SUPPORT [OF] A PRIMA FACIE CASE
                  OF NEGLIGENT ENTRUSTMENT.

                  B. THE TRIAL COURT HEREINBELOW
                  WAS IN ERROR IN ITS DECISION TO
                  DISMISS THE PLAINTIFF'S CLAIMS
                  FOR       VICARIOUS      AND/OR
                  RESPONDEAT SUPERIOR LIABILITY,
                  WHICH DECISION WAS REACHED


                                                                         A-1738-21
                                        6
    IMPROVIDENTLY, SUMMARILY AND
    PREMATURELY.

POINT III: PLAINTIFF'S WRONGFUL DEATH
CLAIM WAS IMPROVIDENTLY, SUMMARILY
AND PREMATURELY DISMISSED.

    A. PLAINTIFF'S DECLARATION, AS
    THE       ADMINISTRATOR       AD
    PROSEQUENDUM OF THE ESTATE OF
    ELIAS N. CHALET, WILL PROCEED TO
    AMEND PURSUANT TO N.J.S.A. 2A:31-
    1.

    B. THE TRIAL COURT HEREINBELOW
    FAILED    TO   RECOGNIZE    THE
    INFANCY OF THIS MATTER AND
    OTHERWISE          ERRONEOUSLY
    PERMITTED THE APPLICATION OF
    IMMUNITY AND THE WRONGFUL
    DISMISSAL OF THE PLAINTIFF'S
    WRONGFUL DEATH CLAIM.

    C. THE TRIAL COURT HEREINBELOW
    WAS IN ERROR IN ITS[] PREMATURE,
    IMPROPER       AND      SUMMARY
    DISMISSAL OF THE PLAINTIFF'S
    CLAIMS FOR INADEQUATE MEDICAL
    CARE, NEGLIGENT ENTRUSTMENT
    IN THE FACE OF DETAILED
    ACCOUNTS      AND    GOOD   AND
    SUFFICIENT BASIS FOR RECOVERY
    UNDER THE WRONGFUL DEATH
    ACT.

POINT IV: THE TRIAL COURT HEREINBELOW
IMPROVIDENTLY,      SUMMARILY     AND


                                        A-1738-21
                    7
           PREMATURELY DISMISSED THE WRONGFUL
           SURVIVAL ACTION.

           POINT V: THE TRIAL COURT HEREINBELOW
           PREMATURELY,      SUMMARILY      AND
           IMPROPERLY DISMISSED AND ACCORDINGLY
           THE CLAIMS FOR PUNITIVE DAMAGES
           [BR]OUGHT PROPERLY REMAIN.

                 A. THE TRIAL COURT HEREINBELOW
                 WAS     IN   ERROR   WHEN     IT
                 SUMMARILY      DISMISSED    THE
                 PLAINTIFF'S CLAIMS FOR PUNITIVE
                 DAMAGES WHEN DIRECTLY FACED
                 WITH DETAILED ACCOUNTS OF
                 VIOLATIVE      CONDUCT     AND
                 CERTAINLY BEFORE THE CONDUCT
                 OF DISCOVERY.

           POINT VI: THE TRIAL COURT HEREINBELOW
           PREMATURELY,       SUMMARILY      AND
           IMPROPERLY DISMISSED THE CLAIMS FOR
           FUNERAL EXPENSES.

           POINT VII: THE TRIAL COURT HEREINBELOW
           PREMATURELY,        SUMMARILY      AND
           IMPROPERLY DISMISSED COUNTS [FIFTEEN],
           [SIXTEEN], AND [SEVENTEEN] OF THE
           AMENDED COMPLAINT.

                                       I.

     Appellate review of a trial court's ruling on a motion to dismiss is de novo.

Frederick v. Smith, 416 N.J. Super. 594, 597 (App. Div. 2010) (citing

Seidenberg v. Summit Bank, 348 N.J. Super. 243, 250 (App. Div. 2002)). "A


                                                                            A-1738-21
                                       8
complaint should be dismissed for failure to state a claim pursuant to Rule 4:6-

2(e) only if 'the factual allegations are palpably insufficient to support a claim

upon which relief can be granted.'" Ibid. (quoting Rieder v. State Dep't of

Transp., 221 N.J. Super. 547, 552 (App. Div. 1987)).          A "with-prejudice"

dismissal of a plaintiff's complaint will be reversed if it is "premature,

overbroad, . . . [or] based on a mistaken application of the law." Flinn v. Amboy

Nat'l Bank, 436 N.J. Super. 274, 287 (App. Div. 2014).

      "This standard requires that 'the pleading be searched in depth and with

liberality to determine whether a cause of action can be gleaned even from an

obscure statement.'" Frederick, 416 N.J. Super. at 597 (quoting Seidenberg, 348

N.J. Super. at 250); see also Printing Mart-Morristown v. Sharp Elecs. Corp.,

116 N.J. 739, 746 (1989).      The inquiry is limited to examining the legal

sufficiency of the facts alleged only on the face of the complaint; neither the

trial nor appellate court is concerned with the weight, worth, nature, or extent of

the evidence. Dolson v. Anastasia, 55 N.J. 2, 5-6 (1969).

      A purely legal question, such as whether immunity applies, should be

resolved at an early stage of the litigation. See Rivera v. Gerner, 89 N.J. 526,

536 (1982) (noting that resolving issues involving the New Jersey Torts Claims

Act (TCA), N.J.S.A. 59:1-1 to :12-13, through the pretrial process "is to be


                                                                             A-1738-21
                                        9
encouraged"); Hurwitz v. AHS Hosp. Corp., 438 N.J. Super. 269, 306 (App. Div.

2014) (observing the issue of statutory immunity should be adjudicated at an

"early stage of litigation," and that an "unfettered right to discovery" would

"dilut[e] the practical benefit of the immunity protection").

                                        II.

      The NJCRA permits an individual to bring a civil action when their

exercise of a constitutional right has "been interfered with or attempted to be

interfered with, by threats, intimidation or coercion by a person acting under

color of law . . . ." N.J.S.A. 10:6-2(c). The NJCRA was enacted as a state analog

to 42 U.S.C. § 1983, Perez v. Zagami, LLC, 218 N.J. 202, 212 (2014), and as

such, "the interpretation given to parallel provisions of [§] 1983 may provide

guidance in construing our Civil Rights Act." Tumpson v. Farina, 218 N.J. 450,

474 (2014). "Given their similarity, our courts apply § 1983 immunity doctrines

to claims arising under the [NJCRA]." Brown v. State, 442 N.J. Super. 406, 425

(App. Div. 2015), rev'd on other grounds, 230 N.J. 84 (2017); see also Gormley

v. Wood-El, 218 N.J. 72, 113-16 (2014) (discussing the qualified immunity

doctrine).

      For these reasons, we reject plaintiff's contention the judge erred by citing

§ 1983 case law in dismissal of plaintiff's NJCRA claims. We likewise affirm


                                                                             A-1738-21
                                       10
the judge's ruling defendants were immune from suit because they are not

considered persons under the NJCRA. Indeed, "neither a State nor its officials

acting in their official capacities are 'persons' under § 1983." Will v. Mich. Dep't

of State Police, 491 U.S. 58, 71 (1989). This principle extends to "governmental

entities that are considered 'arms of the [s]tate . . . .'" Id. at 70 (quoting Mt.

Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 280 (1977)).

                                        III.

      The negligence counts in plaintiff's complaint were rooted in a claim of

negligent entrustment. This requires showing:

            (1) the entrustee was incompetent, unfit, inexperienced,
            or reckless;

            (2) the entrustor knew . . . , should have known, or had
            reason to know of the entrustee's condition or
            proclivities;

            (3) there was an entrustment of the dangerous
            instrumentality;

            (4) the entrustment created an appreciable risk of harm
            to others; and

            (5) the harm to the injury victim was "proximately" or
            "legally" caused by the negligence of the entrustor and
            the entrustee.

            [57A Am. Jur. 2d Negligence § 299 (2020).]



                                                                              A-1738-21
                                        11
      Plaintiff's complaint failed to plead sufficient facts showing defendants

failed to act, breached a duty to act to safeguard Elias, or facts supporting

proximate causation. The complaint lacks any factual assertion regarding who

among defendants acted incompetently or recklessly, or who was unfit and

inexperienced in handling Elias's situation, to enable us to glean a cause of

action for negligent entrustment or negligent supervision.           Indeed, the

undisputed facts were that plaintiff was evaluated once he showed symptoms

and hospitalized for care. When Elias fell ill, he was not eligible for furlough.

      The United States Supreme Court has held a government entity "cannot

be held liable under § 1983 on a respondeat superior theory." Monell v. Dep't

of Soc. Servs., 436 U.S. 658, 691 (1978). Rather, "it is when execution of a

government's policy or custom, whether made by its lawmakers or by those

whose edicts or acts may fairly be said to represent official policy, inflicts the

injury that the government as an entity is responsible under § 1983." Id. at 694.

For these reasons, applying this framework to the NJCRA, the respondeat

superior claims set forth in plaintiff's complaint cannot survive dismissal.

                                       IV.

      Plaintiff concedes the complaint did not initially name Berno as the

administrator ad prosequendum. However, plaintiff argues the judge should


                                                                               A-1738-21
                                       12
have granted leave to amend the complaint, as required by the Wrongful Death

Act, N.J.S.A. 2A:31-1.

      Judge Vena dismissed the wrongful death counts, finding plaintiff lacked

standing pursuant to N.J.S.A. 2A:31-2, which requires every wrongful death

action where a decedent dies intestate be brought in the name of an administrator

ad prosequendum. We discern no reversible error in this regard.

      Nor did the judge err by denying plaintiff's motion to amend because

defendants were immune from liability under the TCA. Aside from the general

immunity from liability accorded a public entity and its employees under the

TCA, N.J.S.A. 59:3-1(c), there are specific public health protections from

liability. Indeed, "[n]either a public entity nor a public employee is liable for

an injury resulting from the decision to perform or not to perform any act to

promote the public health of the community by preventing disease or controlling

the communication of disease within the community." N.J.S.A. 59:6-3.

      Notwithstanding the immunity issues, the complaint here did not plead

sufficient facts showing defendants provided inadequate medical care.

"Providing adequate healthcare to inmates is a matter of federal constitutional

compulsion." Scott-Neal ex rel. Scott v. N.J. State Dep't of Corr., 366 N.J.

Super. 570, 576 (App. Div. 2004). The State can be liable for the medical


                                                                           A-1738-21
                                      13
malpractice of a physician utilized by a prison to care for an incarcerated person.

Id. at 576-78. A plaintiff must "show within a reasonable degree of medical

certainty (1) that the defendants' negligence increased [plaintiff]'s risk of harm

from the preexistent condition; and (2) that the increased risk of harm was a

substantial factor in causing the complained-of injury." Id. at 576; see also

Gardner v. Pawliw, 150 N.J. 359, 375-79 (1997); Scafidi v. Seiler, 119 N.J. 93,

108-09 (1990).

      As we noted, the complaint failed to allege facts sufficient to glean a cause

of action for negligence. It is undisputed that when Elias showed symptoms, he

was evaluated by medical staff and promptly transferred to a public hospital the

following day. The medical reports attached to plaintiff's complaint date from

2017 and 2018, predating the pandemic, and were provided for sentencing

purposes. They do not establish that defendants' actions once Elias fell ill

increased the risk of harm, let alone, were a substantial factor causing his death.

Judge Vena correctly found the wrongful death claims lacked merit.

      The Survival Act permits the recovery of all reasonable funeral and burial

expenses and damages where "the wrongful act, neglect, or default of another,

where death resulted from injuries for which the deceased would have had a

cause of action if he had lived . . . ." N.J.S.A. 2A:15-3. Because there were no


                                                                             A-1738-21
                                       14
grounds for a wrongful death claim, the survival claims could not withstand

dismissal.

                                       V.

      Finally, we discern no reversible error in the dismissal of plaintiff's

damages claims, including loss of consortium, funeral expenses, and punitive

damages. As defendants note, these claims are not separate causes of action.

See Tichenor v. Santillo, 218 N.J. Super. 165, 172 (App. Div. 1987); N.J.S.A.

2A:31-5 and N.J.S.A. 2A:15-3; Gautam v. De Luca, 215 N.J. Super. 388, 396

(App. Div. 1987) for the proposition.       Moreover, a claim for punitive or

exemplary damages does not lie against a public entity. N.J.S.A. 59:9-2(c). This

limitation specifically applies to common law negligence claims, such as the

claims asserted here. Scott-Neal ex rel. Scott, 366 N.J. Super. at 577.

      Affirmed.




                                                                          A-1738-21
                                      15